SHIRLEY S. ABRAHAMSON, C.J.
¶ 74. (dissenting). I join Justice Ann Walsh Bradley's dissent. I write *313separately to address a fundamental issue that the majority opinion assumes without analysis. The majority opinion assumes that whether a substantial parental relationship exists under Wis. Stat. § 48.415(6) is a question for the jury. Majority op., ¶¶ 22, 23, 24, 26, 32, 34, 35, 37, 38. I disagree. I conclude that the determination of whether a substantial parental relationship exists is a question of law for the court. It is a threshold constitutional issue that needs to be decided in a termination of parental rights case. I come to this conclusion on the basis of both the language of Wis. Stat. § 48.415(6), as well as the usual standard of review for deciding questions of constitutional law.
I
¶ 75. With regard to the statutory interpretation. The language of § 49.415(6) is explicit. The court, not the fact-finder, decides whether a parent has had a substantial parental relationship.
¶ 76. The introductory language of Wisconsin Stat. § 48.415 explicitly states that the court or jury determines whether grounds exist for termination of parental rights. The subsections then state the grounds.
¶ 77. Subsection (6), entitled "failure to assume parental responsibility," is at issue in the present case. Failure to assume parental responsibility is established by proving that the parent has not had a substantial parental relationship with the child. "Substantial parental relationship" is defined in § 48.415(6)(b). Moreover, in § 48.415 (6) (b) the legislature has expressly stated that "the court" determines whether a substantial parental relationship with the child exists. The legislature directs "the court" to consider a non-exhaustive list of factors:
*31448.415 Grounds for involuntary termination of parental rights. At the fact-finding hearing the court or jury shall determine whether grounds exist for the termination of parental rights. ... Grounds for termination of parental rights shall be one of the following:
(6) Failure to assume parental responsibility.
(a) Failure to assume parental responsibility, which shall be established by proving that the parent or the person or persons who may be the parent of the child have not had a substantial parental relationship with the child.
(b) In this subsection, "substantial parental relationship" means the acceptance and exercise of significant responsibility for the daily supervision, education, protection and care of the child. In evaluating whether the person has had a substantial parental relationship with the child, the court may consider such factors, including, but not limited to, whether the person has expressed concern for or interest in the support, care or well-being of the child, whether the person has neglected or refused to provide care or support for the child and whether, with respect to a person who is or may be the father of the child, the person has expressed concern for or interest in the support, care or well-being of the mother during her pregnancy.
(Emphasis added.)
¶ 78. The legislature's explicit declaration in Wis. Stat. § 48.415(6)(b) that "the court," not the jury, determines whether a parent has had a substantial parental relationship is strikingly apparent when the language of § 48.415(6) is compared to the general introductory language of § 48.415, in which the legislature states: "At the fact-finding hearing the court or jury shall determine whether grounds exist for the termination of parental rights" (emphasis added).
*315¶ 79. The majority opinion ignores the text of Wis. Stat. § 48.415. It ignores the introductory language and the language of Wis. Stat. § 48.415(6)(b). The majority opinion effectively adds language to § 48.415(6)(b), judicially amending § 48.415(6)(b) to read as follows: "In evaluating whether the person has had a substantial parental relationship with the child, the court or the jury may consider such factors . .. ."
¶ 80. The majority offers no explanation for deviating from the carefully crafted statute as promulgated by the legislature.
¶ 81. The importance of faithfully adhering to the statutory language becomes clearer when the statute is examined in light of the fundamental constitutional rights affected in a termination of parental rights proceeding.
II
¶ 82. With regard to the standard of review to review a constitutional issue, I agree with Justice Bradley's analysis summing up the nature of the fundamental constitutional right at stake in termination of parental rights proceedings and the standard articulated by the United States Supreme Court in establishing the framework for a parent's constitutional right to parent. Justice Bradley's dissent, ¶¶ 98-106. I further agree with Justice Bradley that the apparent intent of the legislature in promulgating § 48.415(6) was to codify the standard set forth by the United States Supreme Court. Justice Bradley's dissent, ¶ 105.
¶ 83. Wisconsin Stat. § 48.415(6) differs from other subsections of § 48.415, as Justice Bradley explains. Justice Bradley's dissent, ¶ 106. Subsection (6) sets forth the threshold constitutional question to be *316determined, namely whether a parent has a constitutionally protected liberty interest in his or her relationship with the child. Justice Bradley's dissent, ¶ 106. The other subsections are fitness determinations. Id.
¶ 84. If there is a constitutionally protected liberty interest, then the parent's rights are protected by due process. Due process requires that a parent's parental rights may be terminated only after a determination that the parent is unfit under the other grounds for termination of parental rights in § 48.415 (see, e.g., abandonment, Wis. Stat. § 48.415(1)). If there is no protected liberty interest, then the standard for termination is the best interests of the child. Justice Bradley's dissent, ¶ 101 & n.2.
¶ 85. The question whether a parent has a substantial parental relationship requires the application of a constitutional standard to the facts.1 The court has denominated questions presenting the application of a constitutional standard to the facts as presenting a question of constitutional fact. A constitutional fact is one which, though cast in the form of a determination of fact, is decisive of constitutional rights.2
¶ 86. In this case the significant historical facts are not in dispute.3 Majority op., ¶¶ 4-13. Therefore, *317the question that remains is the application of a constitutional standard to the facts, ordinarily a question of law.
¶ 87. Nevertheless, the circuit court concluded without analysis that this application of a constitutional standard to the undisputed facts was for the jury. In denying both parties' motions for a directed verdict, the circuit court concluded: "There are reasonable
grounds which the jury may accept, to accept either argument of the parties, alternatively, depending upon the, time period which they may choose to think is important more than another in determining substantial involvement of the father with his daughter."
¶ 88. In the present case, in which there are no disputed facts, the application of a constitutional standard to undisputed facts is a question of law for the court, first the circuit court and then an appellate court.
¶ 89. Furthermore, as a general rule, the application of a constitutional standard, here substantial parental relationship, to the facts, even if facts are disputed, is a question of law for the court, first the circuit court and then an appellate court.
¶ 90. An appellate court often applies a two-step standard of review to constitutional inquiries. An appellate court applies a deferential, clearly erroneous standard to the circuit court's findings of evidentiary or historical fact. An appellate court then determines the question of constitutional fact, here whether a person has had a substantial parental relationship, independently of the circuit court and court of appeals. The court has stated that applying a deferential standard of review to a circuit court's or jury's ultimate determina*318tion of a constitutional fact would lead to "varied results" that "would be inconsistent with the idea of a unitary system of law."4
¶ 91. The majority opinion assumes, without analysis, that the question whether a person has had a substantial parental relationship with a child is a question for the jury. The majority opinion reviews the jury determination that the defendant failed to assume parental responsibility under a sufficiency of the evidence standard, considering the evidence in the light most favorable to the jury verdict. Majority op., ¶ 39. My sense is that a circuit court and an appellate court have a more significant role in deciding this constitutional issue than the majority opinion allows.
¶ 92. In sum, I conclude on the basis of the clear, unambiguous text of the introductory language of Wis. Stat. § 48.415 and the text of § 48.415(6)(b) that the determination of whether a parent has had a substantial parental relationship is a question of law for the court. My statutory interpretation is supported by the standard of review generally applied when an appellate court is presented with a case in which a constitutional standard must be applied to the facts.
¶ 93. For the reasons set forth, I join Justice Bradley's dissent and write separately.

 Watts v. Indiana, 338 U.S. 49, 51-52 (1949).


 Watts v. Indiana, 338 U.S. 49, 51 (1949); State v. Hajicek, 2001 WI 3, ¶¶ 14—15, 240 Wis. 2d 349, 620 N.W.2d 781; State v. Martwick, 2000 WI 5, ¶ 17, 231 Wis. 2d 801, 604 N.W.2d 552.


 In closing arguments, the mother's attorney acknowledged: "And those factors which we don't deny exist are that Jacob was supportive of Tammy during the pregnancy.... Jacob had provided care and supervision for the first five months of the child's life ...." Based on the testimony of the father and mother counsel also conceded that "through June of 2005, he had maybe met that burden" of assuming a substantial *317parental relationship "but once he left, there's four and a half years in which he's been absent."


 Hajicek, 240 Wis. 2d 349, ¶ 15.